


110 HR 6119 IH: To amend part B of title XVIII of the Social Security Act

U.S. House of Representatives
2008-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6119
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2008
			Mr. Ross (for himself
			 and Mr. Van Hollen) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend part B of title XVIII of the Social Security Act
		  to make a technical correction to ensure that all physicians, as defined for
		  purposes of the Medicare Program, are permitted to perform required
		  face-to-face examinations and prescribe Medicare covered durable medical
		  equipment, prosthetics, orthotics, and supplies.
	
	
		1.Permitting all physicians, as
			 defined for purposes of the Medicare program, to perform required face-to-face
			 examinations and prescribe Medicare covered durable medical equipment,
			 prosthetics, orthotics, and supplies
			(a)In
			 generalClauses (ii) and (iv)
			 of section 1834(a)(1)(E) of the Social Security Act (42 U.S.C. 1395m(a)(1)(E))
			 are each amended by striking section 1861(r)(1) and inserting
			 section 1861(r).
			(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 face-to-face examinations and prescriptions made on or after January 1,
			 2009.
			
